July 24, 1951

 Has. Bettye 0. Bomer         Opinion lVo.V-1216
~Couuty Budltor
 maand count.*                Re: PresetitmaxImum salary
 Midland, Taxas                   of the County Treasur-
                                  er of Midlana County.
DearMadam:
          Your-~request:fOr
                          an opinion relates to the fol-
lowing factual elttitionr
          lWUand County haU a population of less than




       " .Inas~~~::~a.~dia,countshae..a.populatlon in
excecm of 2O;OOO ~Whablt&nts,.its~'countg
                                       treasurer must
be oompensated m.a salmy basis.. Tex. Cow&; Art. XVI.
Sec.~.6l. #eot+xi ~13,~:of
                       ‘,Aptlcle 3912e, V,C.S., 1s con-
trollingaa tb'theaompeiisatiou   to,be p+d the treasurer
and provides in part as follows:
          “The CoarmissionerslCourt Is counties
     havlug a populatiau of twenty thousaM (20,,-
     OOO).lnhab~tantsormore, and l&e than,me
     hundred and ninety thousand (lg,O,OOO)Inhabit-
     ants according,to the $ast preceding Federal
     Census, Is hereby authorleed and it shall be
     its duty to fix the salaries of all~,thefol-
     lowing~namedofficers, to-titi ; . . fmasur-
               Each 'ofsaid officers shall be pala
     E'&&*an     anuual salary in twelve (12) equal
     Installments of not less than the total sum
     earned'as compeqsationby him in his official
     capacity for the flacal year 1935, and not
.   .




        Hon. Nettye C. Rcmer, page 2   (V-1216)


            more than the maximum amount allowed such of-
            ficer under laws existing on August 24, 1935;
            provided that in counties having a population
            of twenty thousand (20,000)and less than
            thirty-seventhousand five hundred (37,500)
            according to the last precedingFederal Cen-
            sus, and having an assessed valuation In
            excess of Fifteen Million   (~15,000,000.00)
            Dollars, according to the last approved pre-
            ceding tax roll of such county the maximum
            amount allowed such officers as salaries may
            be In&eased one (1s) r cent for each One
            Million ($1,000,000.00  $ Dollars valuation or
            fractionalpart thereof, lnexcess of said
            Fifteen Million ($15,000,000.00)Dollars val-
            uation over and above the maximum amount al-
            loved such officers under laws existing on
            August 24, 1935; . . e
                 'I. . .

                 "(e)  The Cammissioners-Court is hereby
            authorized,when in theirsjudgment the finan-
            cial condition of the county and the.needs
            of the officers justify the increase, to enter
            an order Increasing the compensationof the
            precinct, county and district officers in an
            tidditionalamount not to exceed.twenty-five
            (25%) per cent of the sum allowed under the
            lav for the fiscal year of 1944, provided the
            total compensationauthorleed.underthe lav
            for the fiscal year of 1944 did not aceed the
            cum of Tblrty-six Hundred ($3600.00)Dollars."
                  In a letter addressed to lion.B. E. Grlabam,
        District Attorney, Fastland,Texas, dated November 24,
        1947, this office stated:
                 *It is our opinion.thatthe county treas-
            urer of Eastland County could have received In
            1947 a maximum ccnnpensationof~$2625.00,de-
            termined as follows:
                 *In 1935 the maximum compensatioqwas
                        (Article3943 V.C.S.) Based on
            ~,'~,"k~"~aluationin 1945 ($19 575 780.00)
            the ConmcLssionerslCourt of R&a&     County
            could have granted the count treasurer an
            Increase in 1944 of $100.00 t'
                                         5s of $2,000.00).
Hon. Nettge 0. Romer, page 3   (V-1216)


     Under the provisions of Subdivision (e) of
     Section 13, Article 3912e, the Commissioners'
     Court could have ranted in 1947 an addition-
     al increase of 252 of the maximum allowed the
     treasurer under the law in 1944, or $525.00.
     (25% of $2100.00) Since Eastland County had
     an assessed valuation in 1946 of $19,07~,010.00,
     the county treasurer could receive an increase
     based on the assessed valuation of 5s of the
     maximum allowed on August 24, 1935, or $100.00.
     (5s of $2,000.00) In 1947 the county treasurer
     of Eastlana County could receive a maximum sal-
     ary of $2,625.00. ($2,000 plus $100 plus $525)."
          By the same token, the maximum compensational-
lowed under the law for the County Treasurer of Midland
County in 1935 was $2,000.00. (Art. 3943, V.C.S.) Since
the assessed valuation of Midland County in 1943 was $7,-
852,018.00, the commissioners'court was not authorized
to grant an increase based upon valuation. Art. 39120,
Sec. 15, V.C.S. Therefore, the maximum ccmpensationof
the county treasurer was $2,000.00 in 1944.
           Under the provisions of subdivision (e) of Sec-
tion 13 of Article 3912e, V.C.S., the comlssionersl court
is authorized to grant an.aadit1onalincrease of twenty-
five per cent of the maximum allowed the treasurer under
the law in 1944, or $500.00 (25s of $2,000.00). Pursuant
to the provisions of-'Article.39128, V.C.S., the commission-
ers ' court is authorized to grant an increase of twenty-
five percent of $5400.00 (vhlch amount could have been
paid In 1948, Art. 3912e-12, V.C.S.), or $1350.00. Att'y
Gen. Op. V-1140 (1951).
          In addition to the sums enumerated above, the
commissioners1court would be authorized to increase such
amounts by two per cent of the amount allowed in 1935,
based upon the assessed valuation of $16,200,440.00,that
Is, 2s of'$2000.00,or $40.00 (Art. 3912e). This amount,
together with the amount allowed under Section 13 of Ar-
ticle 3912e and Article 3912g, authorizes a maximum compen-
sation of 3890.00 for the Count Treasurer of Midland
county. ($2,000 plus $500 plus $1350 plus $40.)
          In this connection,you are referred to the pro-
visions of House Bill 265, Acts 52nU Leg., 1951, relating
to the compensation of county treasurers. This act be-
comes effective September 7, 1951, having failed to receive
a record vote in the Senate. Ralbert v. San Saba Springs
.




    Hon. Hettye C. Romer, page 4       (V-1216)


    Bond and Livestock Ass'n, 89 Tex. 230, 34 S-W. 639 (1896);
    Caplee v. Cole, 129 Tex. 370,.102 S.W.2d 173 (1937). Sec-
    tion 2 of House Bill.265 proVide8:
                 'In each county in the State of Tex-
            as having a population of at least tventy
            thousand 20 000 and not more than fifty
            thousand ~50'000] inhabitantsaccording
            to the last beceding Federal Census the*
            Commlsslo~eraCourt shall fix the sa&y
            of the county treasurer at any reasonable
            sum, providing such salary is not less
            than Two Thousand, Four Hundred Dollars
            ($2,400) per annum.!

              The above quoted provision is applicable to
    widland Couuty and, after September 7, 1951, the copDpIs-
    slonerst.court of the county is authorized to fix the
    salary of the county treasurer in accordance therevith.
                             SUMMARY

                 The present maximum compensationof
            the County Treasurer of Midland County is
            $3890.00 under the provisions of Articles
            3912e, Sec. 13 and 3912g,.V.C.S.
                 The msxim~ccmpeusatlon that may be
            allowed the county treasurer after Septem-
            ber 7, 1951, ,theeffective date of House
            Bill 265, Acts 52na Leg., 1951, w&l1 be
            any reasonable sum fixed by the comis-
            sioners' court, provided it shall not be
            less than $2,400.00 per anuum.
    APPROVRDz                              Pours very truly,
    J. C. Davis,,Jr.                         PRICE DRRIRL
    County Affairs Division                Attorney General
    Jesse P. I&on, Jr.
    Reviewing Assistant
    Charles D. Mathews                            1Waldrep
    First Assistant                               Assistant
    BW:RW